Citation Nr: 1736747	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on military sexual trauma (MST), anxiety, depression, and alcohol dependence, with alcohol dependence also claimed as secondary to PTSD.

2. Entitlement to service connection for a dental disorder for compensation purposes.

3. Entitlement to service connection for a dental disorder for treatment purposes.

4. Entitlement to service connection for hepatitis C.

5. Entitlement to service connection for hearing loss.

6. Entitlement to service connection for psoriasis with psoriatic arthritis, to include as due to exposure to herbicide agents.

7.  Entitlement to service connection for tinnitus.

8. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

9.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as closed head injury.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1976 and from July 1979 to July 1981.

The service connection claims for alcohol dependence, hepatitis C, bilateral hearing loss, psoriasis with arthritis, COPD, and TBI are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims of service connection for acquired psychiatric conditions other than alcohol dependence as well as for a dental disorder and tinnitus are on appeal from an October 2006 rating decision.

While the issues decided in the September 2005 rating decision have been characterized as claims to reopen, the Board finds that the September 2005 rating decision is not a final adjudication of these claims.  An appellant has one year with which to note disagreement with a rating decision or submit new evidence relevant to the claims decided in that rating decision.  38 C.F.R. § 20.302.  In May 2006, the Veteran filed a statement requesting "reconsideration" of his claims for alcohol dependence, hepatitis C, bilateral hearing loss, and psoriasis with arthritis.  Further, the September 2005 rating decision did not note review of relevant VA treatment which appear to have been associated with the claims file within one year of the September 2005 rating decision.  Therefore, the September 2005 rating decision is not final, and the claims have accordingly been recharacterized as original service connection claims.

With regard to the Veteran's claims for PTSD and alcohol dependence, a review of the record discloses diagnoses of an anxiety disorder and depression.  Therefore, the Board has recharacterized these claims as a single claim of service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The RO adjudicated a claim for a dental disorder for treatment purposes in the rating decision, but issued a statement of the case (SOC) for a dental disorder for compensation purposes without addressing whether service connection for treatment purposes was warranted.  As a result, the Board finds both issues have been raised by the record, and will treat each separately as reflected above.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  At the hearing, a law student provided questions to the Veteran with direction from the Veteran's attorney.  The record was held open for 30 days in which to submit additional argument.  In April 2017, the Veteran's representative submitted an additional brief on the matters.

The decision below addresses the claims pertaining to tinnitus, a dental disorder for compensation purposes and COPD.  The remaining claims are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in service.

2.  The Veteran's claimed dental disorder is for treatable conditions which are not service-connectable for compensation purposes.

3.  COPD is claimed as due to the effects of tobacco products.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2016).

3.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1103, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381   (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Although additional development is being requested for several of the claims, the Board finds that there is no reasonable possibility that further assistance would substantiate any of the claims being denied herein.  See 38 C.F.R. § 3.159(d).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Tinnitus

At the hearing, the Veteran testified (1) that he was exposed to loud noises while working as the first loader on a gun turret on a ship without hearing protection; (2) that he first noticed ringing in his ears while standing in the engine room observing tanks and trucks on loading; and (3) that he noticed his hearing loss, manifested by a constant ringing in the ears, after a boxing match during which he was knocked out.

VA treatment records show that the Veteran has tinnitus.  The Board notes the Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds no reason to doubt the Veteran's statements as to the onset of ringing in his ears.  

Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's currently-diagnosed tinnitus had its onset in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for tinnitus is warranted.  

Dental Disorder for Compensation Purposes

The Veteran claims that he is entitled to service connection for compensation purposes for dental problems because all the fillings he had while in the Navy fell out, causing necessary removal of permanent teeth with replacement by artificial dentures.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.   38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  By contrast, 38 C.F.R. § 3.381(b) states that "[t]reatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities."  

There is no indication that the Veteran is claiming service connection for a condition specified in 38 C.F.R. § 4.150.  Rather, the alleged dental disorders are due to dental treatment in service that falls within the listed conditions in 38 C.F.R. § 3.381(b).  Therefore, the Board is unable to grant service connection for a dental disorder for compensation purposes as it is for a disorder for which compensation is not permitted.  Therefore, service connection for a dental disorder for compensation purposes is not warranted.  

COPD

The Veteran has testified that his COPD is due to the effects of tobacco products, which he started using in service.  Where, as here, a claim for service connection was received after June 9, 1998, service connection is not available for conditions that are due to the effects of tobacco products.  38 U.S.C.A. § 1102; 38 C.F.R. § 3.300.  Accordingly, any contention that the Veteran's current COPD is due to in-service or after-service tobacco use are without legal merit.

No other theory of causation between COPD and service is contended by the Veteran or reasonably raised by the record.  Therefore, the Board concludes that the preponderance of the evidence is against the claim of service connection for COPD; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

While the Board understands that the Veteran may feel that he only began smoking because he was in service, the Board is bound to apply the laws passed by Congress and regulations promulgated therefrom by VA.  In this case, service connection based on the Veteran's contentions, is not permitted.


ORDER

Service connection for tinnitus is granted.

Service connection for a dental disorder for compensation purposes is denied.

Service connection for COPD is denied.


REMAND

With regard to the issue of service connection for a dental disorder for treatment purposes, the RO issued a rating decision adjudicating service connection for a dental disorder for treatment purposes.  The Veteran filed a notice of disagreement with the rating decision adjudicating the claim, but did not address this part of the claim in a SOC.  Therefore, it is necessary to remand the issue of service connection for a dental disorder for treatment purposes for the issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes that a VA Medical Center (VAMC) rather than an RO has jurisdiction to address the matter.  Thus, if necessary, the claim should be forwarded to the appropriate VAMC for consideration.

With regard to the remaining disabilities, there is some evidence of current diagnoses or recurrent symptoms, a claimed event in-service causing the claimed injury or disease, and an indication of a link between the service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that VA examinations are warranted for the claims.

With regard to the claimed acquired psychiatric disorders, clarification is needed in several respects.  First, the Veteran has had varying diagnoses for his acquired psychiatric disorders.  A current diagnosis for purposes of service connection includes all diagnosed disorders from some period shortly before the current claim was filed to present.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   Early in the claim period, the Veteran was diagnosed only with alcohol and nicotine dependence.  However, by 2008, there are treatment records for PTSD, which also noted anxiety and depression.  Therefore, a medical opinion confirming psychiatric diagnoses present during the claim period, which began in April 2005.

Should the examiner confirm a diagnosis of PTSD, there remains the issue of verifying the in-service stressors.  38 C.F.R. § 3.304(f).  In this case, the Veteran claims that he experienced MST.  He recalls several incidents.  First, during boot camp he was made to stand on a table in front of everyone while the drill sergeant made sexual comments.  After boot camp graduation while still 17, the Veteran and some fellow service members went off base and hired some prostitutes, which resulted in uncomfortable sexual situations.  The Veteran reports having been close to his family before boot camp, but became more withdrawn and less receptive after service.  Finally, the Veteran attended a rock concert, he was slipped something causing memory loss and he was forced to be uncomfortable sexual situations again with prostitutes.

While VA has not been able to verify the Veteran's reported trauma, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a Veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Therefore, it is necessary to obtain an opinion as to whether the Veteran's reported behavioral changes indicate that MST occurred.

With regard to diagnosed psychiatric disorders other than PTSD, the examiner should opine whether the disorders are related to service.  However, it should be noted that service connection for alcohol dependence is available only as secondary to another disorder.  38 C.F.R. § 3.301(a).  In this case, the Veteran specifically claims that the disorder is secondary to his PTSD.  In rendering these opinions, the examiner should note all medical evidence of record, including reports that the Veteran was sober from 1985-1999.  As noted in treatment records, the Veteran reported hunting, fishing, and riding his motorcycle before a post-service motorcycle accident, but not after.

A medical opinion was provided for the hepatitis C claim in August 2006.  Given the Veteran's hearing testimony, the Board finds that another VA examination is warranted for the claim with a medical opinion.  The medical opinion should consider the Veteran's statements that he was not an intravenous drug user, that he saw his tattoo artist open packages for new needles each time he got a new tattoo, and that during service the clinician giving inoculations reused the same air gun.  The examiner should also consider the Veteran's assertion that hepatitis C could have been dormant for 20 years between service and diagnosis.

The Veteran has also claimed that his hearing loss is related to service.  For purposes of service connection, a hearing loss disability is defined as For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran uses hearing aids and there are treatment records indicating some sort of hearing impairment.  A July 2009 VA treatment record indicates speech recognition scores of 92 percent in the left ear and 96 percent in the right ear.  However, there is no indication that the Maryland CNC Test was used to measure speech recognition.  Further, while the treatment record indicates mild, sloping to moderately-severe sensorineural hearing loss in the left ear and mild, sloping to severe sensorineural hearing loss in the left ear, audiometry results were not recorded.  No other records in the claims file reveal whether the 38 C.F.R. § 3.385 definition of hearing loss has been met.

Therefore a new examination is required to determine whether the Veteran has hearing loss for VA purposes in one or both ears and, if so, whether any hearing loss is related to service.  In rendering any medical nexus opinion, consideration should be given to the Veteran's military occupational specialty, other reported military noise exposure, and the Veteran's reports that he did not wear hearing protection while in service.

The Veteran reports that his psoriasis is so bad that when he wears a white tee shirt, the shirt would be red by the end of the day because of the plaques around his waist.  The Veteran reports that he first noticed his elbows getting scaly all the time in 1978.  

The Veteran has claimed that his psoriasis is due to exposure to Agent Orange.  Psoriasis is not listed as a disease presumptively caused by Agent Orange.  38 C.F.R. § 3.309(e).  Further, the Veteran did not serve during the Vietnam War, nor did he serve in the Republic of Vietnam or other area where one is presumed to have been exposed to Agent Orange.  The Joint Services Records Research Center (JSRRC) also found no evidence that the ship on which the Veteran was station stored, tested, or transported tactical herbicides, such as Agent Orange.  Therefore, the Board finds that the Veteran was not exposed to Agent Orange or other tactical herbicide during service.  Nonetheless, a medical opinion, taking into consideration the Veteran's lay statements, is needed to address whether the Veteran's for psoriasis with arthritis is related to service on a non-presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to the TBI claim, the Veteran reports having suffered from head trauma due to (1) hitting his head every morning while sleeping on the top bunk located under a pipe during Navy service; and (2) after being knocked out during a boxing match.  He reported having headaches after the boxing match.  There is also record of several other head injuries: (1) at age 6 requiring 13 stiches; (2) from a fistfight during which he was hit with a roll of quarters on the right check; (3) as a result of a motorcycle accident where he was thrown over the handle bars into the woods; and (4) (possibly a second) motorcycle accident which resulted in the Veteran being in a coma for three to five days.

Finally, military personnel records have been associated with the claims file; however, they are unreadable.  On remand, if possible, the RO should rescan the military personnel records in the paper claims file and upload the rescanned file to VBMS.

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran a SOC readjudicate the issue of service connection for a dental disorder for treatment purposes.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.  To accomplish this, forward the claim to the appropriate VAMC as necessary.

2.  Rescan in the electronic claims file any readable documents from the Veteran's military personnel records to the extent possible.  

3.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his psychiatric disorders, including PTSD, alcohol dependence, anxiety, and depression.  The claims file must be reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should address the following:

(A) List any diagnosable acquired psychiatric conditions the Veteran has had since April 2005.  

(B) If there is a diagnosis of PTSD, whether it is at least as likely as not (50 percent probability or greater) that the MST occurred.

(C) For any diagnosed acquired psychiatric disorder other than PTSD or alcohol dependence, whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to service.

(D) Whether it is at least as likely as not (50 percent probability or greater) that alcohol dependence was caused or aggravated by any diagnosed acquired psychiatric disorder found to be related to service, to include PTSD if MST was found to have occurred.

Aggravation is an increase in severity beyond the natural progress of the disease.

With regard to PTSD, consideration should be given to the Veteran's lay statements of record, in particular with regard to his withdrawn relationships with his family after the alleged MST.  It is insufficient to state that the MST did not occur based on lack of reports in the military personnel records.

All opinions expressed should be accompanied by supporting rationale.

4.  Also, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his hearing loss.  The claims file must be reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

If audiometry testing establishes hearing loss meeting VA's definition of a hearing loss disability in 38 C.F.R. § 3.385 in one or both ears, opine as to whether hearing loss in the ear or ears found is at least as likely as not incurred in service, onset within a year after separation from service, or can be found on the basis of symptomatology.

Consideration should be given to the Veteran's lay statements of record, including his MOS, statements regarding military noise exposure without using protection, and the onset of hearing loss.

All opinions expressed should be accompanied by supporting rationale.

5.  Also, arrange for the Veteran to undergo one or more VA examinations to determine the nature and etiology of his hepatitis C, psoriasis with arthritis, and TBI.  The claims file must be reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner(s) should address the following:

(A) Confirm whether there is any diagnosis related to a closed head or TBI.  If so, opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's closed head or TBI is related to service, to include as a result of a boxing match.

(B) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C is related to service, to include as a result of inoculation with an air gun.

(C) Whether it is at least as likely as not that the Veteran's psoriasis with arthritis is related to service onset within a year of service, or on the basis of continuity of symptoms.

Consideration should be given to the Veteran's lay statements, including his testimony that he has not used intravenous drugs and that his tattoo artist used a new needle each time, and that the air gun used to inoculate him during service was reused.

With regard to the Veteran's closed head injury, it should be noted that he had head trauma due to a boxing match during service; a fistfight post-service during which he was hit with a roll of quarters on the right check; post-service a motorcycle accident where he was thrown over the handle bars into the woods; and (possibly a second) post-service motorcycle accident which resulted in the Veteran being in a coma for three to five days.

All opinions expressed should be accompanied by supporting rationale.

6.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


